UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4955


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL CHAD BOWERS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00240-TDS-1)


Submitted:   May 31, 2011                     Decided:   June 9, 2011


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Graham Tod Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael     Chad     Bowers     appeals        the    327-month          sentence

imposed    following       his     guilty     plea      to    conspiracy          to    possess

stolen     firearms,       in     violation      of     18     U.S.C.       § 371       (2006);

possession      of     stolen      firearms,       in      violation        of    18     U.S.C.

§§ 922(j) and 924(a)(2) (2006); and two counts of possession of

a   firearm    by     a   convicted       felon,      in     violation      of     18    U.S.C.

§§ 922(g)(1) and 924(a)(2) (2006).                      Counsel for Bowers filed a

brief in this court in accordance with Anders v. California,

386 U.S.      738    (1967),      questioning       whether         the   district           court

erred in overruling Bowers’ objections to the Presentence Report

(“PSR”) and whether Bowers received ineffective assistance of

counsel.        Counsel         states,    however,          that    he     has       found    no

meritorious         grounds      for    appeal.            Bowers     filed       a     pro    se

supplemental brief.           We affirm.

              Bowers’ objections to the PSR are largely factual in

nature.         At     sentencing,        the      district         court        individually

addressed      and    rejected         Bowers’    objections         to     the       PSR,    and

adopted the facts in the PSR.                   This court reviews such factual

determinations for clear error.                   United States v. Jenkins, 566

F.3d 160, 163 (4th Cir. 2009).                   We have reviewed the district

court’s rulings as to each of the claims raised and find no

clear error.



                                             2
            Further, Bowers is not entitled to relief on his claim

of ineffective assistance of counsel.                           We will address a claim

of ineffective assistance on direct appeal only if the lawyer’s

ineffectiveness         conclusively         appears            on    the     record.          United

States    v.     Baldovinos,         434    F.3d      233,       239     (4th      Cir.       2006).

Otherwise,      such    claims       are   more       properly        raised       in    a    motion

filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2010).                                          Our

review     convinces       us    that       ineffective              assistance         does     not

conclusively appear on the face of this record, and therefore we

decline to address this claim on direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                      This court

requires that counsel inform Bowers, in writing, of the right to

petition    the       Supreme   Court      of       the    United       States     for        further

review.        If     Bowers    requests        that       a    petition      be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in   this       court      for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Bowers.

            We      affirm     the   judgment         of       the   district      court.         We

dispense       with     oral    argument        because          the     facts          and    legal




                                                3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                4